219 F.2d 109
Louis GOLDING, Appellant,v.UNITED STATES of America, Appellee.
No. 6896.
United States Court of Appeals, Fourth Circuit.
Argued Jan. 8, 1955.Decided Feb. 7, 1955.

Buford T. Henderson, Wake Forest, N.C., for appellant.
Neil Brooks, Sp. Asst. to the Atty. Gen., Washington, D.C.  (J. Stephen Doyle, Jr., Sp. Asst. to the Atty. Gen., Howard Rooney and Donald A. Campbell, Attys., U.S. Dept. of Agriculture, Washington, D.C., on brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment for penalties for violation of the Agricultural Adjustment Act of 1938, 7 U.S.C.A. § 1281 et seq.  Appellant is a tobacco farmer who, because of his failure to report the disposition of his crops, had an acreage allotment of zero for the years 1950, 1951, 1952 and 1953.  There was evidence which justified the findings of the court below that appellant raised and sold flue cured tobacco in the years in question in the amount found by the court.  The penalty based on price was established by regulations contained in the Federal Register.  Appellant complains of the refusal to continue the case, but this was clearly a matter resting in the discretion of the trial judge and there is no showing that the discretion was abused.  He complains, also, because the court considered marketing quota regulations, which were contained in the Federal Register but were not introduced in evidence.  It is clear, however, that the court could take judicial notice of these regulations.  44 U.S.C.A. § 307; Federal Crop Ins. Corp. v. Merrill, 332 U.S. 380, 68 S.Ct. 1, 92 L.Ed. 10.  There was no error and the judgment appealed from will be affirmed.


2
Affirmed.